NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Argued December 2, 2020
                               Decided December 17, 2020



                                           Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          KENNETH F. RIPPLE, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge



No. 19-1336                                                  Appeal from the United
                                                             States District Court for the
UNITED STATES OF AMERICA,
                                                             Northern District of Illinois,
      Plaintiff-Appellee,
                                                             Eastern Division.
              v.
                                                             No. 13 CR 446
MICHAEL TRIPLETT,                                            Charles R. Norgle, Judge.
     Defendant-Appellant.


                                            Order

    After the district judge denied a motion to suppress evidence discovered in Michael
Triplett’s car, he pleaded guilty to two firearms offenses and was sentenced to a total of
240 months’ imprisonment. The plea reserved the right to contest the denial of the mo-
tion to suppress, see Fed. R. Crim. P. 11(a)(2), and that is the sole issue on appeal.

    Police received an anonymous tip that a man was selling drugs from a car. The tip
described the model, color, location, and license plate of the car but did not provide de-
tails that would demonstrate the tipster’s knowledge about the nature of the transac-
No. 19-1336                                                                         Page 2


tions. Using binoculars, Officer Loiaza watched what he deemed to be a drug transac-
tion. After taking evidence, Magistrate Judge Cox found the following facts:

     [Loiaza saw a man] approach defendant to whom who [sic] he handed some
     cash. After accepting this money, defendant walked across the street to a
     small black car [that the tipster had described]. Defendant reached into the
     open window on the passenger side towards the visor and retrieved a small
     item which he handed to the unidentified man on the other side of the street.

A second officer then searched the car and found heroin, cocaine, and guns, leading to
the prosecution. The district judge adopted the magistrate judge’s report and denied
Triplett’s motion to suppress.

    Triplett contends on appeal that the tip counts for nothing because it does not show
why the tipster thought that Triplett was selling drugs; he maintains that observing one
transaction in which he exchanged a “small item” for money does not establish that the
“small item” was or contained contraband. According to Triplett, the transaction could
have been the fulfillment of a sale arranged on eBay or otherwise innocuous. He main-
tains that only multiple, similar transactions, or information from a reliable informant,
would allow an inference of drug dealing; as a matter of law, he insists, one sale is nev-
er enough.

   The prosecutor replies that people do not complete internet sales by hand-to-hand
transactions on the streets and that legitimate vendors sell identified items (such as hot
dogs) from vans with prominent markings rather than from unmarked cars. Loiaza, the
magistrate judge, and the district judge all thought that the transaction had the hall-
marks of a retail drug sale—or at least was suspicious enough to create probable cause
under the practical approach of Illinois v. Gates, 462 U.S. 213 (1983).

  We need not decide whether that is so, because there was more. The second officer
who approached the car testified:

     The windows were down. I looked inside and could see [b]aggies [behind the
     visor]. I pulled on them, and there were a total of three bags containing white
     powder in each[.]

That officer did not require probable cause to look through the car’s window, and what
he saw dispels any possibility that the transaction was legitimate. Triplett does not even
contend that any lawful sale is accomplished by retrieving baggies from behind a car’s
visor. Magistrate Judge Cox stated that she believed the officers and disbelieved Tri-
No. 19-1336                                                                       Page 3


plett’s witnesses, so we take this officer’s testimony as an established fact. And given
this evidence, there can be no doubt that the arrest and search were supported by prob-
able cause.

                                                                               AFFIRMED